Citation Nr: 1331173	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for a low back disability, currently rated 10 percent prior to October 1, 2010, and 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from January 1983 to May 1983 and from May 1985 to January 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Veteran was awarded a temporary total (100 percent) convalescent rating for his left knee disability, effective from January 19, 2010 (the date of a surgical procedure) through April 1, 2010.  As the Veteran was in receipt of a total (100 percent) rating during this period, it is not for consideration herein.  The 10 percent rating for the left knee disability resumed effective April 1, 2010.  A hearing before a decision review officer at the RO was held in August 2010, and a transcript is of record.   In December 2010, the RO increased the Veteran's rating for a low back disability to 20 percent, effective October 1, 2010 (the date of a VA examination).  As the Veteran has not indicated that he is satisfied with the "staged" increased ratings for both disabilities, all "stages" of these ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Additional pertinent evidence, including VA treatment records and 2012 and 2013 VA examination reports, was associated with the Veteran's virtual claims file (Virtual VA) after he was notified that his claims folders had been transferred to the Board.  In September 2013, the Veteran's representative provided a waiver for this information.  Accordingly, the Board will proceed with consideration of the issues on appeal.

The matter of the rating for a low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

During the period on appeal, the Veteran's left knee disability is manifested by objective evidence of painful motion and evidence of osteoarthritis and degenerative joint disease; limitation of flexion to no more than 90 degrees, and limitation of extension to no more than 5 degrees; ankylosis, instability, and nonunion of the tibia and fibula are not shown.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5260 (2012).  


CONCLUSION OF LAW

A rating in excess of 10 percent for left knee disability is not warranted.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (2000)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2008 and October 2010 regarding the Veteran's left knee.  The RO also arranged for examinations of the Veteran's right knee in May 2012 and July 2013.  These examinations also included findings pertaining to the left knee.  The Board notes that, combined, the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R.         § 4.71a, Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R.             § 4.71a, Code 5260.

Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a, Code 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis is rated under Code 5003.  Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings "such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Id.  The use of the phrase "such as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5010.

An extraschedular evaluation will be assigned if the case presents an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran was initially granted service connection in March 2006 for the residuals, status post, left knee surgery, and assigned a 10 percent rating under Code 5024 for tenosynovitis.  This Code directs that a disease rated under this Code will be rated on limitation of motion of the affected parts.   The Veteran is currently rated under Code 5260 for limitation of flexion.  A 10 percent rating was assigned for painful motion.  The Veteran filed a claim for increase in November 2008.  A February 2009 rating decision continued the 10 percent rating based on painful motion.  Following left knee surgery, the 10 percent rating resumed effective April 1, 2010.

A December 2007 private radiology report notes an unremarkable examination of the left knee, with no evidence of acute fracture or dislocation.  The impression was mild to moderate osteoarthritis.

The Veteran was afforded a VA examination in December 2008.  He reported flare-ups of pain at level 10 due to activity, which can last for 8 hours.  The Veteran stated these flare-ups were precipitated by prolonged walking and standing and alleviated with rest and pain medication.  Range of motion studies indicated flexion to 125 degrees, with more pain at the extreme, and extension to 0 degrees with base line pain.  The examiner noted tenderness on palpation of both knees and pain on motion.  The examiner noted no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, and guarding of movement.  The examiner further noted no additional limitation due to pain or limitation of range of motion after three repetitions. 

May 2009 private treatment records note a possible meniscal tear.  A June 2009 physical examination of the knees revealed left knee +1 effusion, no erythema, and no warmth in the knee. Infrapatellar facets are nontender and the Veteran had negative patellar grind.  Active range of motion was to 135 degrees.  Moderate degenerative joint disease was diagnosed.  On January 19, 2010, the Veteran underwent a let knee meniscectomy.  The postoperative diagnoses were medial meniscus tear left knee and chondral defect medial femoral condyle, medial tibial plateau, and patella, left knee.

On October 2010 VA examination, the Veteran reported left knee symptoms, including deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and inflammation.  An examination revealed bony joint enlargement and pain at rest, in addition to crepitation, grinding, and meniscus abnormality (noting the meniscus is surgically absent).  The examiner noted there was no mass behind the knee, clicks or snaps, instability, patellar abnormality, or abnormal tendons or bursae.  He further noted that McMurray's test was negative.  Range of motion studies revealed flexion to 90 degrees, left knee extension to 0 degrees, and objective evidence of pain with active motion and following repetitive motion, but with no additional imitations after three repetitions.  May 2009 X-rays were reviewed, which revealed possible degenerative change or post meniscectomy change, and minimal degenerative joint disease at the patellofemoral joint.  Functional impairment resulting from this disability included decreased mobility, pain, problems with lifting and carrying, in addition to problems with chores, exercise, and driving.

On May 2012 VA examination, left knee range of motion testing showed flexion to 110 degrees with no objective evidence of painful motion, and extension to 5 degrees with no objective evidence of painful motion.  Range of motion was not additionally limited by repetitive-use testing.  Functional loss was noted to be less movement than normal.  Muscle strength and joint stability tests were normal.  No patellar subluxation or dislocation was noted.  A prior left meniscal tear was also noted.  The Board notes that the examiner noted that there were additional findings regarding the left knee which were not included in the examination report.  However, another VA examination was obtained in July 2013 and reported findings regarding the left knee.  Thus, the Board considers the evidence of record adequate to assess the current severity of the Veteran's left knee disability.

A July 2012 VA treatment record noted the Veteran complaining of left knee pain.  He described it as constant and sharp and states that his knee locks in an extended position on a daily basis.  He also described some instability when in varus stress.  An examination revealed slight edema to the left knee without balottment; mild laxity noted.  An October 2012 VA orthopedic surgery note indicated that the Veteran was fit with an unloader brace and was considered for a steroid injection in the left knee.  The Veteran opted to hold on any injection because the left knee was doing better in the brace.  An examination revealed no edema or effusion with range of motion to 110 degrees and no gross instability.  A November 2012 VA treatment record noted a diagnosis of osteoarthritis of the knees.  A January 2013 VA treatment record noted left knee pain with previous arthroscopic surgery; ibuprofen, brace, tramadol.  The Veteran rated his pain 6 out of 10.  He complained of swelling and increased pain with over-use.

On July 2013 VA examination, range of motion testing revealed flexion to 90 degrees, with pain beginning at 90 degrees, and extension as normal (to 0 degrees), with no objective evidence of painful motion.  There was no additional limitation of motion with repetitive-use testing.  Functional loss was noted to be less movement than normal and pain on movement.   The examiner stated that the pain from this condition makes it difficult for the Veteran to perform physical activity when the joint is used repetitively over time, but that he cannot determine the degree of range of motion loss after repetitive movement without resorting to mere speculation.  There was tenderness on palpation of the left knee.  Muscle strength and joint stability testing were normal.  No patellar subluxation or dislocation was noted.

As stated above, the Veteran's left knee disability has been rated 10 percent under Code 5024 for tenosynovitis, which directs that a disease rated under this Code will be rated on limitation of motion of the affected parts.   Thus, the Veteran is currently rated 10 percent under Code 5260 for limitation of flexion.  

The Board notes that a December 2007 x-ray noted mild to moderate osteoarthritis of the left knee.  Further a June 2009 treatment record and the October 2010 VA examination report noted degenerative joint disease.  Arthritis of the left knee is also reflected in updated 2012-13 VA treatment records.  However, the medical evidence does not separate out which residuals, to include arthritis and pain on motion, are attributable to his service-connected left knee disability.  The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board will, for the limited purpose of this decision, attribute all residuals to his service-connected left knee disability.  

The Board must now consider whether the Veteran's disability warrants a higher rating for limitation of motion or under other Codes governing knee disability ratings, or whether separate ratings are warranted under any other Codes.  

A compensable rating for limitation of flexion of the leg is warranted when flexion is limited to 45 degrees (10 percent) and a compensable rating for limitation of extension of the leg is assigned when extension is limited to 10 degrees (10 percent).  38 C.F.R. § 4.71a, Codes 5260, 5261.  Here, the Veteran's left knee disability is manifested by limitation of flexion to no more than 90 degrees and limitation of extension to no more than 5 degrees.  Accordingly, range of motion is noncompensable under these Codes, so entitlement to a higher rating under Code 5260 for limitation of flexion or to a separate rating under Code 5261 for limitation of extension is not warranted.

Next, turning to the meniscus, the Veteran is shown to have had a medial meniscal tear, for which he underwent a left knee meniscectomy on January 19, 2010.  However, the record does not show dislocated semilunar cartilage (see December 2008, October 2010, May 2012 and July 2013 VA examination reports noting no episodes of dislocation), so a 20 percent rating under Code 5258 is not warranted.  Under Code 5259, a 10 percent rating is warranted for left knee symptomatic removal of semilunar cartilage.  In this regard, the Veteran reports symptomatology, such as giving way, instability, stiffness, and weakness.  However, examination findings reflect no residuals.  Notably, on May 2012 VA examination, the examiner specifically noted that that the Veteran had a left knee meniscectomy, but that he had no residual signs and/or symptoms due to such procedure.  The findings on examination are more probative than the statements by the Veteran, as they were made in conjunction with an examination of the Veteran's knee and in consideration of the Veteran's statements and medical history.  Accordingly, based on the May 2012 VA examination findings of no residuals from a meniscectomy, a separate rating under Code 5259 is also not warranted.

Now, the analysis must turn to whether the Veteran is entitled to a separate rating for instability under Code 5257.  Here, the evidence shows the Veteran has complained of some instability.  Mild laxity was noted on a July 2012 treatment record.  However, the December 2008, October 2010, May 2012, and July 2013 VA examination reports all specifically note no instability.  The Board notes that these findings were made after examinations and after considering the Veteran's reported symptomatology, and accordingly, they are highly probative.  The Board is particularly persuaded by the consistency of findings on four separate VA examinations over several years and by different VA examiners.  Accordingly, a separate rating for instability is also not warranted.  

Additionally, higher ratings under Codes 5256 and 5262 are not warranted as there is no evidence of ankylosis or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a.  Specifically, the December 2007 private radiology report noted an unremarkable examination of the left knee, with no evidence of acute fracture or dislocation.  Further, the December 2008 VA examination report noted no ankylosis.  The October 2010 VA examination report also noted no evidence of acute fracture or dislocation and no evidence of ankylosis.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's left knee is not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain and intermittent stiffness, swelling, locking, giving way, instability, incoordination, decreased speed of joint motion, deformity, and inflammation.  However, the effect of this symptomatology is already contemplated in the 10 percent evaluation assigned for painful motion.  Specifically, the December 2008 VA examiner found no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, and guarding of movement.  The examiner further noted no additional limitation in range of motion due to pain or after three repetitions.  On October 2010 VA examination, the examiner only found evidence of crepitation, grinding, pain on motion and following repetitive motion, and an absent meniscus (due to surgery).  These symptoms are contemplated in the 10 percent evaluation assigned for painful motion.  Additionally, the May 2012 and July 2013 examiners both noted functional loss to include less movement than normal; however, as noted above, the Veteran does not have compensable limitation of range of motion and his pain on motion and limitation of motion are already contemplated in the 10 percent evaluation assigned.  Significantly, all three VA examiners noted no additional limitation in range of motion after three repetitions of range of motion, and the May 2012 and July 2013 examiners noted no objective evidence of painful motion.  

In evaluating the Veteran's claim, the Board has specifically considered whether he is entitled to a "staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's left knee disability has never been more than 10 percent disabling since the time that the underlying claim for increase was filed.  A "staged rating" is not warranted.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently being compensated with a 10 percent rating for objective findings that the knee is affected by painful motion.  The rating criteria (specifically the criteria under Code 5003) describe the Veteran's symptomatology in that they address his objective limitation of motion with findings such as pain, tenderness to palpation, and arthritis.  And although the Veteran has also complained of intermittent stiffness, swelling, and locking, these findings were not shown on physical examination.  Further, the October 2010, May 2012, and July 2013 examination reports all note that the Veteran's functional impairment consists of pain on movement and less movement than normal.  The Veteran is being compensated for these findings with his current 10 percent evaluation.  Accordingly, the symptoms and associated impairment of the Veteran's left knee disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

The issue of entitlement to total disability based upon individual unemployability (TDIU) has been raised in the record.  See July 2013 VA examination report; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an initial matter, TDIU does not apply prior to October 2010 because the Veteran was working full-time as a Bradley Instructor.  See October 2010 VA examination report.  In the event that there is anything in the record that implicitly raises an additional claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected knee disability alone (or with consideration of his other service-connected disabilities) precludes employment.  On May 2012 VA examination report, it was noted that the Veteran's knees had no impact on his ability to work.  On July 2013 VA examination report, the examiner noted that the Veteran can stand and walk for limited periods of time.  The examiner did not indicate that the Veteran could not hold any type of employment because of his knees (or in combination with his other service-connected disabilities).  Thus, entitlement to a TDIU rating due to his service-connected left knee disability (and other service-connected disabilities) is not warranted.


ORDER

A rating in excess of 10 percent for service-connected left knee disability is not warranted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to these claims.  See 38 C.F.R. § 3.159.

The Veteran claims that his low back disability is worse than is reflected by his current ratings.  See July 2013 appellant's brief.  The Veteran was last afforded a VA examination in October 2010.  Based on findings from that examination, the RO increased his rating for a low back disability to 20 percent.  Since then, a VA treatment record from January 2012 notes the Veteran complained his low back is getting worse, with radiating pain to the left leg.  In January 2013, the Veteran reported continued low back pain, 6/10.  In light of these allegations and given the length of the intervening period, another VA examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record any updated treatment records regarding the Veteran's low back disability, including VA treatment records dated from July 2013 from Central Texas VA Medical Center (VAMC).

2.  The RO should arrange for an appropriate examination to determine the current severity of his low back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail (and should include range of motion studies, to include notation of any additional limitations due to factors such as pain, use, etc.)  The findings should also describe whether any neurological manifestations or radiculopathy is present.

The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the low back claim remaining on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


